The conviction is for the unlawful possession of intoxicating liquor, for the purpose of sale, in a dry area. The punishment assessed is confinement in the county jail for a period of five months.
The transcript in the present instance contains only a "docket entry" of the notice of appeal, which is not sufficient to confer jurisdiction upon this Court. Article 827, C. C. P., requires that notice of appeal be given "in open court" and "entered of record." In the absence of a showing that the docket entry *Page 548 
was carried into the minutes of the trial court, this Court is without authority to entertain the appeal. See Lucas v. State,135 S.W.2d 720; Bertrand v. State, 136 S.W.2d 850; Bagley v. State, 126 Tex.Crim. R.; Rodriguez v. State, 137 Tex. Crim. 539; Casey v. State, 116 Tex.Crim. R..
We also note that the statement of facts is not approved by the trial judge.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.